DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a final office action on the merits on patent application 15/988656, attorney docket AA8334-US 111079-237880. Application is assigned an effective filing date of 5/24/2018 based on application filing date, and applicant is Intel corporation.   Examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Response to Arguments
Applicants argue in their response filed 12/20/2021, that the amendment to claim 14 overcomes the §112d. Examiner disagrees, and suggests amending the claim to “…consists of less indium…” or “the second InGaN active layer includes more indium…”
Applicant argues that the amendment to claim 1 overcomes the §103 rejection because the art or record allegedly does not teach positioning the glass carrier above the substrate, and moving the display backplane substrate to a second position to bring the glass carrier and the display backplane substrate together. Examiner disagrees. Thothadri et al. (U.S. 2017/0358623) teaches in figure 11b and paragraph [0073] that the receiver substrate (200) is on a pedestal 500 that moves in the x-y and the z direction.  It is inherent that the alignment is done before the LEDs contact the substrate and the substrate is then moved vertically into contact with the carrier substrate.  It is inherent because any x-y motion during contact would scratch or dislodge the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 recites “…the first InGaN active layer comprises less In than the second InGaN active layer.” this is not further limiting because the comprises language does not limit the quantity.  A full cup “includes but is not limited to” a half cup.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4  are rejected under 35 U.S.C. 103 as being unpatentable over Thothadri et al. (U.S. 2017/0358623) in view of Fiorenza et al. (U.S. 2021/0134641, prov. application filed Feb. 17, 2017) and Henry et al. (U.S. 2018/0261582, filed Mar. 10 2017).

As for claim 1, 
Thothadri teaches in figures 3 and 10, a method of manufacturing a micro-light emitting diode (LED) display panel ([0030]), the method comprising: 
positioning a glass carrier substrate (630) above a display backplane substrate (200), the glass carrier substrate (transfer  substrate [0066]) having a plurality of light-emitting diode (LED) pixel elements (110) attached to an adhesive layer (420) thereon, and; 
aligning the glass carrier substrate with the display backplane substrate and moving the display backplane substrate and the glass carrier substrate together (320) to couple at least a portion of the plurality of LED pixel elements to corresponding ones of the plurality of metal bumps (324); 
wherein moving the display backplane substrate and the glass carrier substrate together comprises moving the display backplane substrate from a first position to a second position, the second position different than the first position (this is inherent to the method of Thothadri, as discussed above.)
irradiating the adhesive layer through the glass carrier substrate with a light source to release and transfer the portion of the plurality of LED pixel elements to the corresponding ones of the plurality of metal bumps ([0072]); and, subsequently, 

Thothadri does not teach that the display backplane substrate has a plurality of metal bumps thereon.
However, Fiorenza teaches in figure 4 metallic bumps (22) on a receiver substrate (34).
It would have been obvious to one skilled in the art at the effective filing date of this application add the bumps of Fiorenza to the method of Thothadri because the bumps allow a heating step to solder the contact points and electrically connect the LED to the display circuitry. One skilled in the art would have combined these elements with a reasonable expectation of success.
Thothadri does not teach that the light source is UV light source. 
However, Henry teaches irradiating the adhesive layer through the glass carrier substrate with a UV light source to release and transfer the portion of the plurality of LED pixel elements (Henry [0041, 0143]).

As for claim 2,
Thothadri in view of Fiorenza and Henry makes obvious the method of claim 1, and in the combination, Thothadri teaches that the plurality of metal bumps on the display backplane substrate has a pitch that is an integer multiple of a pitch of the plurality of LED pixel elements on the glass carrier substrate (Figures 1 and 2 and [0084]).  

As for claim 3,
Thothadri in view of Fiorenza and Henry makes obvious the method of claim 1, wherein the at least the portion of the plurality of LED pixel elements is a less than all of the plurality of LED pixel elements (shown in figure 10), 
the method further comprising: 
and the combination makes obvious positioning and aligning the glass carrier substrate above a second display backplane substrate, the glass carrier substrate having a remainder of the plurality of light-emitting diode (LED) pixel elements thereon, 
the aligning comprising moving one of the glass carrier substrate and the second display backplane substrate horizontally by a distance equal to an integer multiple of a pitch of the plurality of LED pixel elements on the glass carrier substrate; and 
transferring and bonding at least a portion of the remainder of the plurality of LED pixel elements to corresponding ones of a plurality of metal bumps of the second display backplane substrate. 
These method steps are a duplication of the steps of claim 1 to form an additional display dispensing additional LEDs from the carrier.   Therefore, it would have been obvious to one skilled in the art at the invention was made since it has been held that mere duplication or arrangement of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bermis Co., 193 USPQ8.

As for claim 4, 
Thothadri in view of Fiorenza and Henry makes obvious the method of claim 3, wherein the at least the portion of the remainder of the plurality of LED pixel elements is 
 positioning and aligning the glass carrier substrate above a third display backplane substrate, the glass carrier substrate having a second remainder of the plurality App. No. 15/988,6563Examiner: BODNAR, JOHN A Docket No. AA8334-USArt Unit: 2893of light-emitting diode (LED) pixel elements thereon,
the aligning comprising moving one of the glass carrier substrate and the second display backplane substrate horizontally by a distance equal to an integer multiple of a pitch of the plurality of LED pixel elements on the glass carrier substrate; 
and transferring and bonding at least a portion of the second remainder of the plurality of LED pixel elements to corresponding ones of a plurality of metal bumps of the third display backplane substrate.
These method steps are a duplication of the steps of claim 3 to form an additional display dispensing additional LEDs from the carrier.   Therefore, it would have been obvious to one skilled in the art at the invention was made since it has been held that mere duplication or arrangement of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bermis Co., 193 USPQ8.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Thothadri in view of Fiorenza and Henry and further in view of Yu et al. (U.S. 2011/0315988).

As for claim 5,

However, Yu teaches forming a plurality of nanowire-based LED pixel elements ([0004).
It would have been obvious to one skilled in the art at the effective filing date of this application to use a nanowire structure for the devices of Thothadri because nanowires and be formed to have a high height to diameter ratio and be in the nm range. One skilled in the art would have combined these elements with a reasonable expectation of success.
  
As for claim 6,
Thothadri in view of Fiorenza and Henry and Yu makes obvious the method of claim 5, and in the combination, Yu teaches that at least a portion of the plurality of nanowire-based LED pixel elements comprises GaN nanowires ([0138]).

Allowable Subject Matter
Claims 12, 13 and 15-20 are allowed.
  
As for claims 12 and 17, the prior art does not teach or make obvious 
A method of fabricating a pixel element for a micro-light emitting diode (LED) display panel, comprising forming red blue and green LEDs above a 111-silicon 
Claims 13, 15 and 16 depend from claim 12 and carry the same novel features.
Claims 18-20 depend from claim 17 and carry the same novel features. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660.  The examiner can normally be reached on M-Th and every other Friday 7:30-5:30 Central time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN A BODNAR/Examiner, Art Unit 2893